Contrary to the defendant’s contentions, we find no error in the jury instructions on the agency defense given by the court. The record reveals that the trial court presented a balanced *482charge and explained the fundamental law on the defense of agency.
As to the defendant’s other contention, we find that the closure of the courtroom was proper. While we are mindful of the strong policy considerations inherent in the right to a public trial, this right may give way, at times, to more compelling interests. In the present case, the record details the careful consideration the trial court employed, after an in camera examination of the undercover officer, in arriving at the decision to close the courtroom. The closure was necessary to protect the undercover officer in ongoing investigations in the same county in which she was testifying (see, People v Hinton, 31 NY2d 71; People v Jones, 47 NY2d 409; People v Gonzales, 135 AD2d 829; People v Flores, 152 AD2d 704; People v Contino, 153 AD2d 948). Mollen, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.